DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment / Arguments
The response, filed 01/31/2022, has been entered. Claims 14-17 are added. Claims 1-17 are pending. The double patenting rejection is withdrawn due to the filing of a terminal disclaimer. Applicant’s arguments regarding claims 1-17 have been fully considered but are moot due to a new grounds of rejection, necessitated by amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-11, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bohlin (US 6218751 B1, prior art of record via IDS and parent) in view of Sun et al. (CN 204065105 U, prior art of record via IDS).Regarding claim 1:Bohlin teaches
a fixed support part (3), a movable support part (4), and a connection part (5 and 6); wherein 
the connection part comprises a first fixing connection member (6) and a second fixing connection member (5); 
the first fixing connection member (6) is fixedly connected to the fixed support part (3); 
the second fixing connection member (5) is fixedly connected to the movable support part (4); 
the first fixing connection member (6) is connected to the second fixing connection member (5) in point contact fashion, such that the first fixing connection member and the second fixing connection member can rotate relative to each other (Col. 3, Line 23); 
the movable support part (4) is fixedly connected to a supported object (“M” or the shaft connecting 4 to “M”) supported by the bracket; and
when driven by the supported object, the movable support part (4) rotates relative to the fixed support part by means of the point contact of the second fixing connection member on the first fixing connection member (Col. 3, Line 23 - element 4 is rotatable relative to element 3; Col. 3, Lines 60-61)Bohlin fails to teach:
the first fixing connection member is connected to the second fixing connection member in a downward
the movable support part rotates relative to the fixed support part by means of the downward point contact of the second fixing connection member on the first fixing connection memberSun teaches (FIGS. 3, 5, and 7):
the first fixing connection member (e.g. FIG. 5 - 113) is connected to the second fixing connection member (e.g. FIG. 5 - bottom of 107 which contacts 113; FIG. 7 - 1072) in a downward point contact fashion of the second fixing connection member on the first fixing connection member
the movable support part (FIG. 3 - 115) rotates relative to the fixed support part (FIG. 3 - 106) by means of the downward point contact of the second fixing connection member on the first fixing connection member (as described above)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the downward point contact of Sun in the device of Bohlin as it is an art-recognized equivalent structure for point-contact, bearing-supported rotational rheological devices. Additionally/alternatively, one would be motivated to use the structure of Sun to allow for thromboelastography. Additionally/alternatively, one would be motivated to use the structure of Sun for increased accuracy and sensitivity (Sun - abstract, [0003], [0037]).
Regarding claim 2:Bohlin and Sun teach all the limitations of claim 1, as mentioned above.Bohlin also teaches (FIG. 7):
wherein the second fixing connection member (5) is of a tapered structure,
the first fixing connection member is a bearing (6) with a tapered groove, and the tip of the tapered structure (5) is located in the tapered groove, such that the tapered structure is connected to the bearing in point contact fashionAs combined in the claim 1 rejection above, Sun teaches (FIGS. 3, 5, and 7):
the second fixing connection member (e.g. FIG. 5 - bottom of 107 which contacts 113; FIG. 7 - 1072) tapers downwardly
the tapered groove (e.g. FIG. 5 - groove in 113 which contacts the second fixing connection member) faces upwardly
Regarding claim 3:Bohlin and Sun teach all the limitations of claim 1, as mentioned above.Bohlin also teaches (FIG. 7):
wherein the first fixing connection member (6) comprises a jewel bearing (Col. 3, Lines 55-57; Col. 6, Lines 10-12), and the second fixing connection member (5) comprises a top cone (tapered end of 5 may be interpreted as cone shaped);
wherein the jewel bearing (6) is provided with a tapered groove, the top cone has a tapered structure (5), the tip of the top cone is located in the tapered groove on the jewel bearing, and the top cone is connected to the jewel bearing in point contact fashionAs combined in the claim 1 rejection above, Sun teaches (FIGS. 3, 5, and 7):
the top cone (e.g. FIG. 5 - bottom of 107 which contacts 113; FIG. 7 - 1072) is connected to the bearing (e.g. FIG. 5 - 113 or groove therein which contacts the “top cone”) in downward point contact fashion
Regarding claim 4:Bohlin and Sun teach all the limitations of claim 1, as mentioned above.Bohlin also teaches (FIG. 7):
further comprising at least a pair of magnets (1 and 2);
wherein for each pair of magnets, the first magnet (1) is fixed to one side, close to the movable support part, on the fixed support part (3), and the second magnet (2) is fixed to one side, close to the fixed support part, on the movable support part (4); and 
the first magnet (1) and the second magnet (2) are stacked in parallel, and two surfaces that are close each other have like magnetic poles
Regarding claim 5:Bohlin and Sun teach all the limitations of claim 1, as mentioned above.Bohlin also teaches (FIG. 7):
wherein the fixed support part (3) is of a U-shaped structure and comprises two longitudinal beams (left and right sides of 3) and a crossbeam (middle section of 3) fixedly connected between the two longitudinal beams; and 
the crossbeam (middle section of 3) is fixedly connected to the first fixing connection member (6)
Regarding claim 6:Bohlin and Sun teach all the limitations of claim 5, as mentioned above.Bohlin also teaches
wherein the two longitudinal beams (FIG. 7 - left and right sides of 3) are fixed to a support surface (FIG. 7 - 7 or FIG. 6 - 13) to support the crossbeam, and support the movable support part by means of the connection part
Regarding claim 9:Bohlin and Sun teach all the limitations of claim 1, as mentioned above.Bohlin fails to teach:
wherein the movable support part is of a regular quadrangular frame structure having a through hole in the middle, and comprises a first crossbeam, a second crossbeam, a first longitudinal beam and a second longitudinal beam, wherein the first crossbeam is fixedly connected to the second fixing connection member; the fixed support part passes through the through hole in the movable support part, and is connected to the first crossbeam of the movable support part by means of the connection part; and the second crossbeam of the movable support part is fixedly connected to the supported objectSun teaches (FIG. 3):
wherein the movable support part (115) is of a regular quadrangular frame structure (115 is in the shape of a rectangle) having a through hole (hole in 115 through which 106 passes) in the middle, and comprises a first crossbeam (top cross beam of rectangular shaped 115), a second crossbeam (bottom cross beam of rectangular shaped 115), a first longitudinal beam (one of the two side beams of rectangular shaped 115 which extends up and down relative to FIG. 3) and a second longitudinal beam (the other one of the two side beams of rectangular shaped 115 which extends up and down relative to FIG. 3), wherein 
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the moveable support part and fixed support part structure of Sun in the device of Bohlin as they are art-recognized equivalent structures for bearing-supported rotational rheological devices. Additionally/alternatively, one would be motivated to use the structure of Sun to allow for thromboelastography. Additionally/alternatively, one would be motivated to use the structure of Sun for increased accuracy and sensitivity (Sun - abstract, [0003], [0037]).
Regarding claim 10:Bohlin and Sun teach all the limitations of claim 1, as mentioned above.Bohlin also teaches (FIG. 7):
a rotational shaft (shaft connecting 4 and “M”) and 
the bracket according to claim 1 (see claim 1 rejection above - taught by Bohlin and Sun), 
wherein the rotational shaft (shaft connecting 4 and “M”) which serves as the supported object is fixedly connected to the movable support part (4) in the bracket;
the rotational shaft can drive the movable support part to rotate under the driving force of the measured liquid (Col. 3, Lines 23 and 60-61)Bohlin fails to explicitly teach:
a thrombelastography device
the measured liquid is blood     However, Bohlin explicitly teaches that his device may be used as a Couette-type viscometer (Col. 2, Lines 62-77; Col. 3, Lines 60-61) and that the vessel “K” contains a liquid (Col. 3, Lines 61-63) which is being measured. If the liquid is blood then the device of Bohlin would be considered a thrombelastography device.Sun teaches:
Viscometers such as Bohlin’s may be used with blood as the liquid (e.g. abstract, [0001])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use blood as the liquid of Bohlin, as taught by Sun, as it is merely applying a known technique to a known device (MPEP 2143 D).
Regarding claim 11:Bohlin and Sun teach all the limitations of claim 10, as mentioned above.Bohlin also teaches
wherein when the fixed support part (FIG. 7 - 3) is of a U-shaped structure or a 
    PNG
    media_image1.png
    46
    35
    media_image1.png
    Greyscale
-shaped structure, the thrombelastography device further comprises a fixed platform (FIG. 6 - 13 OR FIG. 7 - 7), wherein the fixed platform is fixedly connected to the two longitudinal beams of the fixed support part
Regarding claim 13:Bohlin and Sun teach all the limitations of claim 1, as mentioned above.Bohlin also teaches (FIG. 7):
a support system, comprising a supported object (“M” or the shaft connecting 4 and “M”) and the bracket according to claim 1 (see claim 1 rejection above), wherein the supported object is fixedly connected to the movable support part (4) in the bracket, and can drive, under an external driving force, the movable support part to rotate (Col. 3, Line 23 - element 4 is rotatable relative to element 3; Col. 3, Lines 60-61)
Regarding claim 17:Bohlin and Sun teach all the limitations of claim 1, as mentioned above.As combined in the claim 1 rejection above, Sun teaches (FIGS. 3, 5, and 7):
wherein the movable support part (FIG. 3 - 115) is configured to rotatably hang on the fixed support part (FIG. 3 - 106) through the downward point contact of the second fixing connection member (e.g. FIG. 5 - bottom of 107 which contacts 113; FIG. 7 - 1072) on the first fixing connection member (e.g. FIG. 5 - 113)

Claims 7-8 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bohlin (US 6218751 B1, prior art of record via IDS and parent) in view of Sun et al. (CN 204065105 U, prior art of record via IDS) and further in view of Mak (US 20140047904 A1).Regarding claim 7:Bohlin and Sun teach all the limitations of claim 1, as mentioned above.Bohlin fails to teach:
the fixed support part is of a 
    PNG
    media_image1.png
    46
    35
    media_image1.png
    Greyscale
-shaped structure, and comprises two longitudinal beams and two crossbeams fixedly connected between the two longitudinal beams, wherein a through hole is formed between the two crossbeams; and the movable support part passes through the through hole and is connected to the crossbeam in the middle of the 
    PNG
    media_image1.png
    46
    35
    media_image1.png
    Greyscale
-shaped structure by means of the connection part
     Sun (FIG. 3) would teach all the limitations of claim 7 if one longitudinal beam were added (see “Examiner’s Clarification Figure A” below, left side - dashed red line).
     Mak teaches (FIG. 1) such an additional longitudinal beam in a similar device (see “Examiner’s Clarification Figure A” below - right side).
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the structure of Sun in the device of Bohlin as it is an art-recognized structure for bearing-supported rotational rheological devices. Additionally/alternatively, one would be motivated to use the structure of Sun to allow for thromboelastography. Additionally/alternatively, one would be motivated to use 
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the additional longitudinal beam of Mak in the structure of Sun (as combined with Bohlin) for a more robust, fixed connection of the fixed support part to the rest of the device. Additionally/alternatively, one would be motivated to use the additional longitudinal beam as a mere matter of design choice. Sun teaches (FIG. 3) that the fixed support part has one longitudinal beam (generally indicated at 106). Adding another longitudinal support beam to Sun (see “Examiner’s Clarification Figure A” below, left side - dashed red line) would not change or interfere with the operation of the device.

    PNG
    media_image2.png
    559
    370
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    605
    355
    media_image3.png
    Greyscale

Examiner’s Clarification Figure A
Regarding claim 8:Bohlin, Sun, and Mak teach all the limitations of claim 7, as mentioned above,As combined in the claim 7 rejection above, Mak teaches (FIG. 1):
 wherein the two longitudinal beams (see the two vertical lines of the right side of “Examiner’s Clarification Figure A” above) are fixed to a support surface (horizontal bottom plate adjacent 18C) to support the two crossbeams (see the two horizontal lines of the right side of “Examiner’s Clarification Figure A” above), and support the movable support part by means of the connection part (e.g. met upon the combination of Bohlin, Sun, and Mak, as set forth above)
Regarding claim 14:Bohlin and Sun teach all the limitations of claim 1, as mentioned above.Bohlin fails to teach:
wherein the fixed support part includes a horizontal crossbeam that extends through a through hole in the movable support part, and the movable support part includes a beam that passes through a through hole in the fixed support partSun teaches (FIG. 3):
wherein the fixed support part (106) includes a horizontal crossbeam (bottom crossbeam of 106 which goes through 115) that extends through a through hole (rectangular hole defined by 115) in the movable support part (115)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the structure of Sun in the device of Bohlin as it is an art-recognized structure for bearing-supported rotational rheological devices. Additionally/alternatively, one would be motivated to use the structure of Sun to allow for thromboelastography. Additionally/alternatively, one would be motivated to use the structure of Sun for increased accuracy and sensitivity (Sun - abstract, [0003], [0037]).
     Sun (FIG. 3) would teach all the limitations of claim 14 if one longitudinal beam were added (see “Examiner’s Clarification Figure A” above, left side - dashed red line).
     Mak teaches (FIG. 1) such an additional longitudinal beam in a similar device (see “Examiner’s Clarification Figure A” above - right side).

Regarding claim 15:Bohlin, Sun, and Mak teach all the limitations of claim 14, as mentioned above.As combined in the claim 1 rejection above, Sun teaches (FIGS. 3, 5, and 7):
wherein the first fixing connection member (e.g. FIG. 5 - 113) is fixedly connected to the horizontal beam (FIG. 3 - bottom crossbeam of 106 which goes through 115) of the fixed support part (FIG. 3 - 106)
Regarding claim 16:Bohlin and Sun teach all the limitations of claim 1, as mentioned above.Bohlin fails to teach:
wherein the fixed support part includes a plurality of longitudinal beams and a horizontal beam with opposite ends that are connected to the plurality of longitudinal beams, and the horizontal beam extending through a through hole in the movable support partSun teaches
wherein the fixed support part includes a longitudinal beam (106) and a horizontal beam (bottom crossbeam of 106 which goes through 115) with an end that is connected to the longitudinal beam, and the horizontal beam extending through a through hole (rectangular hole defined by 115) in the movable support part (115)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the structure of Sun in the device of Bohlin as it is an art-recognized structure for bearing-supported rotational rheological devices. Additionally/alternatively, one would be motivated to use the structure of Sun to allow for thromboelastography. Additionally/alternatively, one would be motivated to use the structure of Sun for increased accuracy and sensitivity (Sun - abstract, [0003], [0037]).
     Sun (FIG. 3) would teach all the limitations of claim 14 if one longitudinal beam were added (see “Examiner’s Clarification Figure A” above, left side - dashed red line).
     Mak teaches (FIG. 1) such an additional longitudinal beam in a similar device (see “Examiner’s Clarification Figure A” above - right side).
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the additional longitudinal beam of Mak in the structure of Sun (as combined with Bohlin) for a more robust, fixed connection of the fixed support part to the rest of the device. Additionally/alternatively, one would be motivated to use the additional longitudinal beam as a mere matter of design choice. Sun teaches (FIG. 3) that the fixed support part has one longitudinal beam (generally indicated at 106). Adding another longitudinal support beam to Sun .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bohlin (US 6218751 B1, prior art of record via IDS and parent) in view of Sun et al. (CN 204065105 U, prior art of record via IDS) and further in view of Raffer (US 20120210774 A1, prior art of record via IDS and parent).Regarding claim 12:Bohlin and Sun teach all the limitations of claim 11, as mentioned above.Bohlin fails to teach:
further comprising a lifting mechanism, wherein the lifting mechanism is connected to the fixed platform and drives the fixed platform to ascend or descendRaffer teaches (FIG. 2):
further comprising a lifting mechanism (19 + 20 - [0040]), wherein the lifting mechanism is connected to the fixed platform (21) and drives the fixed platform to ascend or descend
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the lifting mechanism of Raffer in the device of Bohlin to facilitate raising and lowering of the measuring body relative to the liquid. The lifting mechanism of Raffer allows for the measuring body to be easily raised to, for example, exchange the vessel or liquid.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Mau-Tung et al. (US 4328701 A).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428.  The examiner can normally be reached on 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856